DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 10, and 16 amended by Examiner’s amendment.
Claims 1-3, 5-10, 12-16, and 18-23 are pending and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Dennis Flaherty (Reg. No. 31159) on 5/19/21.


Claim 1 (Currently Amended): A method for optimizing the vertical profile to be flown by an aircraft during a cruise phase of a flight, comprising:
(a) determining all potentially relevant step locations along potential cruise flight paths of the aircraft;
(b) generating digital data representing a weighted graph, the weighted graph based on the cost of all level segments and step segments along the potential cruise flight paths, which step segments start at the respective step 
(c) determining an optimized vertical profile by applying a path-finding algorithm 
(d) outputting step locations and altitudes of the profile; 
(e) generating a predicted trajectory along a route based on the step locations and altitudes of the optimized vertical profile; and

wherein step (a) comprises:
calculating cost curves for segments of all potential flight levels in parallel, the cost curve of each segment based on an aircraft performance model; and
determining all intersections between the cost curves.

Claim 10 (Currently Amended): An electronic device for optimizing the vertical profile to be flown by an aircraft during a cruise phase of a flight, comprising  a computer system configured to perform the following operations:
(a) determining all potentially relevant step locations along potential cruise flight paths of the aircraft;
(b) generating digital data representing a weighted graph, the weighted graph based on the cost of all level segments and step segments along the potential cruise flight paths, which step segments start at the respective step 
(c) determining an optimized vertical profile by applying a path-finding algorithm 
(d) outputting step locations and altitudes of the profile; 
(e) generating a predicted trajectory to be flown along a route by the aircraft based on the step locations and altitudes of the optimized vertical profile; and
(f) controlling the aircraft to fly in accordance with a portion of the predicted trajectory,
wherein operation (a) comprises:
calculating cost curves for segments of all potential flight levels in parallel, the cost curves of each segment based on an aircraft performance model; and
determining all intersections between the cost curves.
 
Claim 16 (Currently Amended): A system for optimizing the vertical profile to be flown by an aircraft during a cruise phase of a flight, comprising a cockpit graphical display system and a computer system configured to perform the following operations:
(a) determining all potentially relevant step locations along potential cruise flight paths of the aircraft;
step 
(c) determining an optimized vertical profile by applying a path-finding algorithm 
(d) outputting step locations and altitudes of the profile; 
(e) generating a predicted trajectory to be flown along a route by the aircraft based on the step locations and altitudes of the optimized vertical profile; and
(f) controlling the cockpit graphical display system to display at least a portion of the optimized vertical profile corresponding to a portion of the route,
wherein operation (a) comprises:
calculating cost curves for segments of all potential flight levels in parallel, the cost curves for each segment based on an aircraft performance model; 
determining all intersections between the cost curves.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US6148259 ("Hagelauer"), US20190311634 ("Lax"), and US20150371544 ("Mere").
	The following is the Examiner's statement of reasons for allowance:
	Hagelauer discloses a method of determining an optimal flight path of an aircraft during its cruising phase that includes forming a grid in a vertical plane of 
	Lax discloses methods, systems, and apparatuses for generating efficient flight profiles in a variety of aircraft. A method can include receiving required time of arrival (RTA) constraints for the aerial vehicle. The RTA constraints include a required time of arrival for a waypoint. The method also includes inputting the RTA constraints into a problem configured to generate flight plans based on the required time of arrival for the waypoint of the RTA constraints. The problem can include an altitude variable and a speed variable. The method also includes generating, as a solution to the problem, a flight plan by varying the altitude variable and the speed variable in order to reduce operating cost of the aerial vehicle based at least in part on the RTA constraints, and providing the flight plan to at least one computing system of the aerial vehicle. The flight plan includes a route traversing the waypoint. 

	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1, 10 and 16. The prior art does generally discuss key elements related to the claimed invention, including determining potentially relevant step locations along potential cruise flight paths of the aircraft, generating digital data  locations; (c) determining an optimized vertical profile by applying a path-finding algorithm to the weighted graph; (d) outputting step locations and altitudes of the optimized vertical profile; (e) generating a predicted trajectory along a route based on the step locations and altitudes of the optimized vertical profile; and (f) displaying at least a portion of the optimized vertical profile corresponding to a portion of the route on a cockpit graphical display system, wherein step (a) comprises: calculating cost curves for segments of all potential flight levels in parallel, the cost curve of each segment based on an aircraft performance model; and determining all intersections between the cost curves. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663